Citation Nr: 1758872	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  15-21 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to October 1946.  He also served in the United States Army Reserve, to include verified active duty for training (ACDUTRA) on August 21, 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the appellant and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the appellant submitted additional evidence in support of his claim, along with a waiver of initial consideration by the RO.

Regarding the issue on appeal, entitlement to service connection for a right ankle disability was initially denied in an October 1998 rating decision.  In an undated letter to the appellant, the RO informed him of its decision.  The appellant did not submit a timely notice of disagreement (NOD) to the October 1998 rating decision, nor did he submit any additional evidence within a year following its issuance.  See 38 C.F.R. § 3.156(b) (2017); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the October 1998 rating decision became final one year later.  38 C.F.R. § 3.156 (2017).

In November 2011, the Veteran submitted a claim to reopen his previously denied claim for service connection for residuals of a right ankle injury.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.  In support of the petition to reopen, the appellant submitted personnel records reflecting that he had sustained an injury to his right leg while on annual training with the United States Army Reserve on August 21, 1960.  It does not appear that these official service department records were of record at the time the RO previously considered the claim in October 1998.  Under current regulations, notably, 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the record relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Under the applicable regulations, the addition to the record of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material evidence to reopen standard.  See 38 C.F.R. § 3.156(c).  Since relevant service records in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  The newly received official service department records are relevant to the appellant's claim because they show that he injured his right leg during a period of ACDUTRA; thus, the Board finds that that there is a sufficient basis under provisions of 38 C.F.R. § 3.156(c) to reconsider the appellant's claim on the merits, and the receipt of new and material evidence is not required. 

In January 2017, the Board remanded the issue for further development to include a VA examination.  The appeal has been returned to the Board for further adjudication.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a current right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.§§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA provided the appellant with 38 U.S.C. § 5103(a)-compliant notice in December 2011. 

VA also fulfilled its assistance obligations to the appellant, including with respect to affording him a VA examination in April 2017.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for a right ankle disorder that was incurred during ACDUTRA.  

After a thorough review of the record, the Board finds that the Veteran does not have a present disability in his right ankle, and the claim must be denied.

The Veteran's military personnel record contains evidence that in August 1960, while on ACDUTRA at Fort Belvoir, the Veteran slipped on a stair and sprained his right ankle.  He was placed in a full leg cast which was removed on September 1, 1960.  On medical examination, the ankle was normal in appearance, no discoloration, normal motion, and no synovitis.  The diagnosis was sprained right ankle, recovered.  

Post-service VA treatment records note some complaints of pain in the joint involving the ankle and foot.  March and September 1996 x-rays show normal right ankle.  A January 2003 x-ray of the right ankle notes there were no bone or joint abnormalities demonstrated.  

At the October 2016 Board hearing, the Veteran stated that sometimes his ankle and foot swells, that his right ankle hurt on and off a couple of times a month and has hurt since service.  The Veteran also stated that he had arthritis in his right ankle.  The Board notes there is no x-ray evidence of traumatic or degenerative arthritis in the record.  

As instructed in the January 2017 Board remand, the Veteran was scheduled for a VA examination on April 4, 2017.  After a thorough review of the claims file and an in-person examination of the Veteran, the examiner determined that there was no current objective evidence of a right ankle condition.  The examiner opined that it was less likely as not that the Veteran has a current right ankle disability that had its clinical onset during a verified period of ACDUTRA.  The rationale provided was that the service treatment record shows that the Veteran had and was treated for a right ankle sprain, not a right ankle fracture.  The examiner also stated there are no medical records immediately after the ankle sprain to establish any chronic right ankle condition; therefore the right ankle sprain in 1960 was acute and transitory and resolved completely with no chronicity.  The examiner noted that 1996 and 2003 x-rays showed normal osseous findings of the right ankle joint and a review of the medical records shows no current diagnosis of a right ankle condition.  The examiner ordered an x-ray of the right ankle, and in an April 14, 2007 addendum stated the x-ray showed there was satisfactory anatomic alignment of the ankle joint, no fracture or dislocation, preserved tibiotalar joint space, no radiopaque foreign bodies, and there was no change in diagnosis of the right ankle after review of the x-ray.

Consideration has been given to the Veteran's assertions that he has a right ankle condition that had its onset in service.  The Board acknowledges that the Veteran is competent, as a lay person, to report identifiable symptoms such as ankle pain.  However, whether such complaints are indicative of an acute or chronic disability is the type of issue that requires competent medical evidence.  This is consistent with the fact the United States Court of Appeals for Veterans Claims (Court) has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the recent holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the United States Court of Appeals for the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117."  However, that case only explicitly applies to circumstances in which 38 U.S.C. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.  The medical evidence does not reflect that the Veteran has an acute or chronic condition for which service connection is warranted. 

Therefore, since the record contains no evidence of a current disability, the first element of service connection, the preponderance of evidence is against this claim, and the appeal as to this issue must, therefore, be denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a right ankle disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


